Citation Nr: 1446426	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-22 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right foot cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1946 to September 1948 and from September 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2011, the Veteran and his wife testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.

The Board remanded the Veteran's appeal in August 2011 and January 2013 for additional development.

In June 2013, the Board denied the Veteran's claim for entitlement to service connection for residuals of a right foot cold injury and for diabetes mellitus.  The Veteran appealed the issue of service connection for residuals of a right foot cold injury to the United States Court of Appeals for Veterans Claims (Court), and, in January 2014, the Veteran's attorney and the VA General Counsel filed a joint motion to partially vacate and remand the June 2013 Board decision to the extent that it denied entitlement to VA disability benefits for residuals of a right foot cold injury.  This motion was granted in a January 2014 Court order.  

Thereafter, the Board remanded the claim in April 2014.  The matter again is before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA electronic claims file also was reviewed to ensure complete consideration of all evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed residuals of a right foot cold injury is not related to his military service.


CONCLUSION OF LAW

Residuals of a right foot cold injury were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).



Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in March 2009, April 2009, August 2009, and September 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Based in part on the Veteran's representations during the hearing the claim has been remanded on multiple occasions to obtain additional evidence.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in December 2010, with an addendum in October 2012.  Moreover, a VA medical opinion was obtained in May 2014.  The above-referenced January 2014 JMR found the December 2010 examination report and October 2012 addendum inadequate because they relied on the lack of in-service records for their conclusions.  The May 2014 medical opinion, by contrast, noted the Veteran's in-service cold injuries, his statements, and the other evidence of record, but concluded that it was less likely as not that the current right lower extremity problems experienced by the Veteran were the result of in-service cold exposure.  As will be discussed in greater detail below, the opinion provider's conclusion was based on review of the claims file and available medical records, the Veteran's reported history, and his current symptoms.  The Board, therefore, finds the May 2014 VA medical opinion report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, attempts to obtain private treatment records, the May 2014 VA medical opinion report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including organic diseases of the nervous system, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  As will be discussed in greater detail below, a right foot cold weather injury was not diagnosed within one year of separation from service.  As such, service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he incurred cold injuries to his right foot while serving in Korea from February 1952 to February 1953 and that he has current residuals of those injuries.  He contends that he sought treatment for the right foot while in Korea, on the ship back to the United States, and at Camp Lejeune after his return stateside, as well as on an ongoing basis thereafter over the course of multiple decades.  

Given the Veteran's service in Korea during the Korean War, the Board has considered the potential application of 38 U.S.C.A. § 1154(b) (West 2002).  The Board notes that actual participation in combat is unclear based on the Veteran's MOS of Tank Mechanic in the United States Marine Corps and his awards received, including the Korean Service Medal and National Defense Service Medal.  In any case, as will be discussed in greater detail below, the Board acknowledges that the Veteran did suffer from problems with his right foot due to cold exposure during service in Korea.  Even presuming that the provisions of 38 U.S.C.A. § 1154(b) are met, they can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  The evidence must still establish by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The Veteran's service treatment records do not include complaints of or treatment for cold weather residuals.  The records do indicate that in November 1952 he sought treatment for a sore (wart) on his lower lip.  Later that month, he was treated for the common cold.  In December 1952, the Veteran was treated for a cold and headache.  The Veteran's September 1953 separation examination was wholly normal, other than certain identifying skin marks to the upper body (that is, not involving the feet).

After service, the Veteran contends that he sought treatment for right foot cold weather residuals shortly after separation from service, but that the records are unavailable because they were retained for only 10 years by the treatment provider. 

A March 2009 letter from a private doctor of podiatric medicine stated, "In 1953, during the Korean War, [the Veteran] sustained frostbite at his toes on his right foot.  He demonstrates numbness, burning and tingling at his feet.  I have been treating [the Veteran] since 1997." 

A January 2010 letter from a private treatment provider noted past treatment for diabetes mellitus from the mid-1950s, but failed to mention contemporaneous treatment for cold injury residuals.

VA treatment records indicate that the Veteran has been diagnosed with diabetes mellitus since at least the 1970s.  Numerous diabetic foot exams have showed decreased sensation in the feet and thick nails and have been accompanied by diagnoses of diabetes mellitus, type II, with neuropathy and retinopathy.  See, e.g., June 2013 VA treatment record.

The Veteran was afforded a VA cold injury examination in December 2010.  The examiner noted review of the claims file and discussed the Veteran's claims of injury to his right foot from cold weather during military service in Korea.  The Veteran described several weeks of cold weather exposure, with symptoms of pain, swelling, discoloration, numbness, tingling, and stiffness.  He claimed to have been provided with ointment and dressing during treatment by medics and corpsmen in the field.  The symptoms lasted for months and included cracking of the skin with drainage.  Currently, the Veteran reported sharp burning pain, numbness, tingling, swelling, breakdown of the skin, decreased sensation, and color change in both his feet.  The Veteran acknowledged that he had current neuropathy in both his right and left feet, but was claiming such disability only with respect to the right foot.  He reported current diagnoses of diabetes and hypertension.  On examination, the Veteran's feet were warm to the touch, with edema in the right foot greater than the left.  His feet were dry, with normal texture, no ulcerations, no skin breakdown, and no hair growth.  In both his right and left foot he had sensory loss in the distal foot with absent pinprick and vibratory sensations.  There also was absent bilateral ankle jerk reflexes.  Pulses were normal in both feet.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with a history of cold injury in the right foot.  At that time, he indicated that could not provide an opinion as to the issue of etiology without resort to speculation.  

During the Veteran's June 2011 Board hearing, he reported that he incurred cold injuries to the right foot while serving in Korea and that he was treated for the problems by a corpsman on the boat back to the United States and thereafter at Camp Lejeune.  The Veteran's wife reported symptoms that included cracking of the skin, burning, numbness, and weakness of the foot.  

In an October 2012 addendum, the December 2010 VA examiner concluded that the Veteran's claimed frozen right foot injury was less likely as not related to his military service.  The examiner's rationale for his opinion was based on his finding that the Veteran's September 1953 separation examination did not mention any abnormality in his feet.  Furthermore, there was no mention of any frostbite or frozen foot exposure to cold injury to his feet.  As noted above, the above-reference JMR found the rationale expressed by the examiner to be inadequate.

The record also includes a May 2014 VA medical opinion.  The opinion provider reviewed the electronic claims file and specifically considered the Veteran's statements and VA's concession that he was exposed to cold in service in Korea.  Following review, the opinion provider concluded, "In review of the clinical file (VBMS e fold[er]) and 2010 cold exposure examination, the medically based, clinical evidence was silent for residuals related to frostbite, frostnip, chilblains and/or trench foot.  Therefore, it is LESS LIKELY AS NOT that the Veteran's right foot exposure to cold resulted in prolonged residual complications related to his exposure to cold.  In the alternative, the Veteran's current state of health, to include residuals of Diabetes Mellitus, renal cancer, uncontrolled hypertension and vascular disease are as least as likely as not related to his right foot condition."  

Thus, the Veteran has a current right foot disability and he is competent to describe his in-service cold injuries while serving in Korea.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the critical question is whether any current right foot disability was incurred in service or is otherwise related to the Veteran's claimed in-service injuries, or other incident of service.  Based on the evidence of record, the Board concludes that his right foot disability is not.

In reaching that conclusion, the Board finds the May 2014 VA medical opinion report to be of significant probative value.  The Board acknowledges that the opinion provider repeatedly indicated that it would be "mere speculation" to assume that exposure to the cold caused the Veteran's current vascular conditions, as opposed to his current systemic conditions, such as diabetes mellitus, uncontrolled hypertension, residuals of renal cancer, and vascular disease.  In context, however, it is clear that the opinion provider was asserting a definitive opinion, as evidenced by the conclusion quoted above.  The examiner found significant that on VA examination in 2010, the Veteran did not have the type of residuals associated with frostbite, frostnip, chilblains, or trench foot and, as such, the examiner felt comfortable definitively concluding that it was less likely as not that the Veteran's right foot exposure to cold resulted in prolonged residual complications.  In support of that conclusion the opinion provider discussed the types of tissue injuries one would expect to find in cases of cold weather injuries and extensively discussed the Veteran's documented and reported medical history, both in-service and post-service.  In context, it is clear that the May 2014 opinion is not speculative in its overall conclusion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Given that the opinion provider's conclusions are fully explained and consistent with the evidence of record, the Board finds the May 2014 VA medical opinion report to be the most probative evidence of record with respect to the etiology of the Veteran's claimed disability.

The Board also finds it significant that multiple VA treatment providers have diagnosed the Veteran with diabetic neuropathy of the bilateral feet, but have not attributed any right foot symptoms to any in-service cold weather injuries.  As discussed above, the Veteran reported during the December 2010 VA examination and objective evidence demonstrated that he had significant neurological and sensory problems in both of his feet.  Other than greater swelling in the right foot, there was no notation or indication that there was any additional degree of disability in the right foot compared to the left foot.  Although the January 2014 JMR found that the conclusions of the October 2012 addendum opinion were inadequate, there is no indication that the parties or the Court found the actual December 2010 examination results to be incorrect or faulty.  Such findings in the VA treatment records and on examination support the conclusions of the May 2014 VA medical opinion provider.

The Board also has considered the March 2009 letter from the Veteran's private podiatrist noting that the Veteran sustained frostbite injuries to the toes of his right foot during service and that he currently experienced numbness, burning and tingling at his feet.  The letter, however, failed to link any of the Veteran's current right foot problems or symptoms to the asserted in-service frostbite injuries.  

The Board also has considered the reports of the Veteran that his current right foot problems are the result of cold weather injuries sustained in Korea in 1952 and/or 1953.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge, such as burning, numbness, tingling, discoloration, swelling, and other observable symptoms, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of discrete right foot disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds the Veteran's conclusions particularly problematic in light of the complexity of such a diagnosis given the other potential causes of the right foot problems, to include complications of diabetes mellitus.  As such, the Board affords far greater weight to the conclusions of the medical professionals of record.

The Board also has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b) (2014), based on chronicity and continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board recognizes that cold weather residuals is potentially a chronic disease listed under 38 C.F.R. § 3.309(a).  As discussed above, however, the Veteran conceded during the December 2010 VA examination that his cold weather injuries did resolve in-service after several months, which is supported by the normal findings of the feet and lower extremities at the time of the September 1953 separation examination.  Thus, there is not a continuity of symptoms from the time of the original frostbite injury such that service connection based on the provisions of 38 C.F.R. § 3.303(b) is warranted.

In conclusion, the most probative evidence of record indicates that the Veteran's current right foot disabilities were not incurred as a result of injury in service and are not otherwise shown to be related to his military service, to include cold weather exposure.  As discussed, the Board finds the May 2014 VA medical opinion report of significantly greater probative value than the Veteran's lay statements.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for residuals of a right foot cold injury is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


